UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-7780



JACKIE LEWIS ROBINSON,

                                            Petitioner - Appellant,

          versus


WARDEN, Buckingham Correctional Center,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-00-498)


Submitted:   March 8, 2001                 Decided:   March 16, 2001


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jackie Lewis Robinson, Appellant Pro Se. Thomas Drummond Bagwell,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jackie Lewis Robinson seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2000).     We have reviewed the record and the

district court’s opinion accepting the recommendation of the magis-

trate judge after a de novo review and find no reversible error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court. Robinson v. Warden,

No. CA-00-498 (W.D. Va. Nov. 30, 2000).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2